               Case 20-10343-LSS               Doc 1968       Filed 01/22/21         Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
    In re:
                                                                 Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,1                                          (Jointly Administered)

                   Debtors.                                      Objection Deadline:
                                                                 February 5, 2021 at 4:00 p.m. (ET)

                SUMMARY COVER SHEET OF NINTH MONTHLY
    APPLICATION OF BATES WHITE, LLC FOR ALLOWANCE OF COMPENSATION
          AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
           NOVEMBER 1, 2020 TO AND INCLUDING NOVEMBER 30, 2020

    Name of Applicant:                                         Bates White, LLC

    Authorized to Provide Professional Services to:            Debtors and Debtors in Possession

    Date of Retention:                                         February 18, 2020 (order entered April 7,
                                                               2020)

    Period for Which Compensation and
    Reimbursement Are Requested:                               November 1, 2020 – November 30, 2020

    Amount of Compensation Requested:
                                                               $391,730.40 (80% of $489,663.00)

    Amount of Expense Reimbursement Requested:                 $530


This is a(n): monthly           x    interim          final application




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
                  Case 20-10343-LSS           Doc 1968            Filed 01/22/21         Page 2 of 11




                             PRIOR MONTHLY APPLICATIONS FILED

                                    Requested                        Approved                      Outstanding
      Date
     Filed;       Period
                                 Fees        Expenses             Fees        Expenses            Fees        Expenses
     Docket      Covered
      No.
    4/24/20;     2/18/20 –
                             $188,841.50           $0       $151,073.20          $0               $0             $0
    D.I. 488     3/31/20

    5/15/20;     4/1/20 –
                             $61,177.50            $0       $48,942.00           $0               $0             $0
    D.I. 662     4/30/20

    6/19/20;     5/1/20 –
                             $18,693.00            $0       $14,954.40           $0         $3,738.60            $0
    D.I. 873     5/31/20

    7/30/20;     6/1/20 –
                              $5,607.00            $0           $4,485.60        $0         $1,121.40            $0
    D.I. 1057    6/30/20

    8/24/20;     7/1/20 –
                             $20,488.00            $0       $16,390.40           $0         $4,097.60            $0
    D.I. 1141    7/31/20

    9/18/20;     8/1/20 –
                             $29,180.50            $0       $23,344.40           $0         $5,836.10            $0
    D.I. 1345    8/31/20

    10/23/20;    9/1/20 –
                             $129,653.50           $0       $103,722.80          $0         $25,930.70           $0
    D.I. 1575    9/30/20

    12/02/20;    10/1/20 –
                             $220,117.00           $0       $176,093.60          $0        $220,117.00           $0
    D.I. 1774    10/31/20



                        COMPENSATION AND HOURS BY PROFESSIONAL

                                                          Year of
                                  Position              Admission           Hourly       Total              Total
               Name
                              Area of Expertise         / Years of           Rate        Hours2          Compensation
                                                        Experience
    Evans, Andrew             Partner                                          $725        77.8               $56,405.00
    Reppert, Wesley           Principal                                        $600         7.3                $4,380.00
    Johnson, Samantha         Manager                                          $475        51.6               $24,510.00
    Murray, Makeda            Manager                                          $475       214.6              $101,935.00
    Shipp, Kory               Manager                                          $475        13.4                $6,365.00
    Ameri, Armin              Consultant II                                    $370        90.4               $33,448.00
    Farrell, Emma             Consultant I                                     $345       153.4               $52,923.00
    Wang, Derrick             Consultant I                                     $345       134.9               $46,540.50
    French, Eli               Research Assistant                               $195       156.9               $30,595.50
    Gelfand, Mike             Research Assistant                               $195       159.2               $31,044.00
    Jones, Alyssa             Research Assistant                               $195       159.4               $31,083.00


2
  Bates White would have charged the Debtors for 50% of non-working travel time in compliance with Local Rule
2016-2(d)(viii), but no such charges were incurred in this time period. Such reductions are reflected in the figures in
this column.



                                                           ii
             Case 20-10343-LSS       Doc 1968       Filed 01/22/21   Page 3 of 11




                                             Year of
                          Position         Admission       Hourly    Total        Total
         Name
                      Area of Expertise    / Years of       Rate     Hours2    Compensation
                                           Experience
Linden, Annika        Research Assistant                      $195    175.9          $34,300.50
Martinez, Kelly       Research Assistant                      $195      7.8           $1,521.00
Scarpignato, Curtis   Research Assistant                      $195    177.5          $34,612.50
                                                             Total   1,580.1        $489,663.00




                                              iii
             Case 20-10343-LSS          Doc 1968    Filed 01/22/21      Page 4 of 11




             COMPENSATION AND EXPENSES BY PROJECT CATEGORY

                     Task Description                    Total Hours           Total Compensation

Analysis                                                               123.8            $54,014.00
Claim File Review                                                      947.9           $209,268.50
Communication with Counsel                                               8.1             $5,197.50
Data Gathering & Processing                                            465.7           $201,992.00
Fee Request Preparation                                                 10.9             $5,177.50
Project Management                                                      12.2             $6,776.00
Settlement Mediation & Support                                          11.5             $7,237.50

TOTAL                                                             1,580.1              $489,663.00




                                               iv
             Case 20-10343-LSS              Doc 1968        Filed 01/22/21       Page 5 of 11




                                     EXPENSES BY CATEGORY

                                   Category                                              Amount
Copying                                                                                             $0.00
Court Fees                                                                                          $0.00
Delivery Services/Messenger                                                                         $0.00
Legal Support Services                                                                            $530.00
Meals (in office work meetings with client, counsel, advisors and Bates White,                      $0.00
LLC team)
Out of Town Travel (includes lodging, air, ground transportation and meals)                         $0.00
On-line Research (Westlaw, Lexis, Pacer and related services)                                       $0.00
Telephone (includes non-local calls)                                                                $0.00
Transcripts (includes trial and deposition transcripts)                                             $0.00
TOTAL:                                                                                            $530.00




                                                       v
                  Case 20-10343-LSS           Doc 1968        Filed 01/22/21         Page 6 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
    In re:
                                                                 Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,1                                          (Jointly Administered)

                     Debtors.                                    Objection Deadline:
                                                                 February 5, 2021 at 4:00 p.m. (ET)

    NINTH MONTHLY APPLICATION OF BATES WHITE, LLC FOR ALLOWANCE OF
            COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
    THE PERIOD FROM NOVEMBER 1, 2020 TO AND INCLUDING NOVEMBER 30, 2020

             Bates White, LLC (“Bates White”), abuse claims consultant and advisor for the Boy Scouts

of America and Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in

possession (together, the “Debtors”) in the above-captioned chapter 11 cases, hereby submits this

ninth monthly application (this “Application”) requesting payment in the aggregate amount of

$392,260.40, which is equal to (a) 80% ($391,730.40) of the $489,663.00 of total compensation

earned by Bates White for its services to the Debtors during the period from November 1, 2020 to

and including November 30, 2020 (the “Fee Period”) and (b) 100% of the $530 of necessary

expenses incurred by Bates White during the Fee Period in connection with its services to the

Debtors. In support of this Application, Bates White respectfully represents as follows:

                                      JURISDICTION AND VENUE

             1.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS        Doc 1968      Filed 01/22/21     Page 7 of 11




2012. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory and other bases for the relief requested herein are sections 330 and

331 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rule

2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), and the Order (I) Approving Procedures

for (A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and (B)

Expense Reimbursement for Official Committee Members and (II) Granting Related Relief

[Docket No. 341] (the “Compensation Procedures Order”).

                                        BACKGROUND

       3.      The Debtors commenced these cases on February 18, 2020 (the “Petition Date”),

and they continue to operate their non-profit organization and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. These chapter 11

cases are being jointly administered for procedural purposes only pursuant to Bankruptcy Rule

1015(b) and Local Rule 1015-1.

       4.      On March 5, 2020, the United States Trustee for the District of Delaware appointed

an official committee of tort claimants and an official committee of unsecured creditors pursuant

to section 1102 of the Bankruptcy Code.

       5.      On April 24, 2020, the Court appointed James L. Patton, Jr. as the representative of

future abuse claimants pursuant to sections 105(a) and 1109(b) of the Bankruptcy Code.

       6.      The Court has authorized the Debtors to retain and employ Bates White as their

abuse claims consultant and advisor, nunc pro tunc to the Petition Date, pursuant to the Order




                                                2
             Case 20-10343-LSS        Doc 1968      Filed 01/22/21       Page 8 of 11




Authorizing the Retention and Employment of Bates White, LLC Abuse Claims Consultant for the

Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date [Docket No. 207] (the

“Retention Order”). The Retention Order authorizes the Debtors to compensate and reimburse

Bates White in accordance with the terms and conditions set forth in the Debtors’ application to

retain Bates White, subject to Bates White’s application to the Court.

       7.      On April 6, 2020, the Court entered the Compensation Procedures Order. The

Compensation Procedures Order provides, among other things, that each professional shall be

entitled, on or as soon as practicable after the fifteenth (15th) day of each month following the

month for which compensation and/or expense reimbursement is sought, to file and serve an

application for interim allowance of compensation earned and reimbursement of expenses incurred

during the preceding month (each a “Monthly Fee Application”). Parties shall have fourteen (14)

days after service of a Monthly Fee Application to file an objection to the compensation or

expenses that are the subject thereof (the “Objection Deadline”). Upon the expiration of the

Objection Deadline, the applicant may file a certificate of no objection (a “CNO”) with the Court

with respect to the unopposed portion of the fees and/or expenses requested in the applicable

Monthly Fee Application. After the filing of a CNO, the Debtors are authorized and directed to

pay the applicant an amount equal to 80% of the fees and 100% of the expenses requested in the

applicable Monthly Fee Application not subject to an objection.

                                    RELIEF REQUESTED

               8.     By this Application, in accordance with the Compensation Procedures

Order, Bates White requests payment in the aggregate amount of $392,260.40, which is equal to

(a) 80% (i.e., $391,730.40) of the $489,663.00 of total compensation earned by Bates White during




                                                3
             Case 20-10343-LSS         Doc 1968      Filed 01/22/21     Page 9 of 11




the Fee Period for its services to the Debtors and (b) 100% of the $530 of necessary expenses

incurred by Bates White during the Fee Period in connection with its services to the Debtors.

                           SUMMARY OF SERVICES RENDERED

       9.      Attached hereto as Exhibit A is a detailed statement of the time expended and

compensation earned by Bates White during the Fee Period. Bates White’s professionals expended

a total of 1,580.1 hours in connection with these chapter 11 cases during the Fee Period. All

services for which Bates White is requesting compensation were performed for or on behalf of the

Debtors. The services rendered by Bates White during the Fee Period are categorized as set forth

in Exhibit A and in the summary cover sheets prefixed to this Application. The professionals who

provided services to the Debtors during the Fee Period are also identified in Exhibit A and in the

summary cover sheets.

                           ACTUAL AND NECESSARY EXPENSES

               10.     Bates White also incurred certain necessary expenses during the Fee Period

for which it is entitled to reimbursement under the terms of its retention. As set forth in greater

detail in the summary attached hereto as Exhibit B, Bates White’s total expenses incurred during

the Fee Period are $530.

                                 VALUATION OF SERVICES

      11.      The hourly rates reflected on Exhibit A are Bates White’s customary hourly rates

for work of this character. The reasonable value of the services rendered by Bates White for the

Fee Period as abuse claims consultant and advisor to the Debtors in these chapter 11 cases is

$489,663.00.

       12.     In accordance with section 330 of the Bankruptcy Code, the fees requested are

reasonable in light of factors including, among other things, (a) the complexity of these chapter 11




                                                 4
             Case 20-10343-LSS         Doc 1968       Filed 01/22/21    Page 10 of 11




cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the value of

such services, and (e) the costs of comparable services other than in a case under this title.

       13.     Although Bates White has made every effort to include all fees and expenses

incurred during the Fee Period in this Application, some fees and expenses might have been

omitted from this Application due to delays caused by accounting and processing during the Fee

Period. Bates White reserves the right to submit further applications to the Court for allowance of

such fees and expenses not included herein.           Subsequent fee applications will be filed in

accordance with the requirements of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules,

and the Compensation Procedures Order.

                            CERTIFICATION OF COMPLIANCE

       14.     The undersigned has reviewed the requirements of Local Rule 2016-2 and certifies

that, to the best of his knowledge, information and belief, this Application complies with that rule.




                           [Remainder of Page Intentionally Left Blank]




                                                  5
            Case 20-10343-LSS        Doc 1968       Filed 01/22/21   Page 11 of 11




       WHEREFORE, Bates White requests payment in the aggregate amount of $392,260.40,

which is equal to (a) 80% (i.e., $391,730.40) of the $489,663.00 of total compensation earned by

Bates White during the Fee Period for its services to the Debtors and (b) 100% of the $530 of

necessary expenses incurred by Bates White during the Fee Period in connection with its services

to the Debtors.


 Dated: January 22, 2021                           BATES WHITE, LLC
        Wilmington, Delaware
                                                   /s/ Andrew R. Evans
                                                   Andrew R. Evans
                                                   Partner
                                                   2001 K Street NW,
                                                   North Building, Suite 500
                                                   Washington, DC 20006
                                                   Telephone: 202-354-1187
                                                   Email: andrew.evans@bateswhite.com

                                                   ABUSE CLAIMS CONSULTANT AND
                                                   ADVISOR TO THE DEBTORS AND
                                                   DEBTORS IN POSSESSION




                                               6
